Citation Nr: 1420053	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical expenses incurred at Baptist Medical Center - Beaches on December 5, 2012.

2.  Entitlement to reimbursement for unauthorized medical expenses incurred at the Mayo Clinic, Florida on December 18, 2012.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 2009 to August 2012.  

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The Veteran's file contains a VA form 21-22a in which she apparently attempted to appoint her father as her representative.  The form indicates that her father is a registered agent, but, in fact, he is not registered as an agent with VA.  The Board sent a letter dated March 18, 2014 letting the Veteran know her options for appointing a representative including how to appoint her father as her one-time representative under 38 C.F.R. § 14.630.  The letter stated that if no response was received within 30 days, the Board would assume the Veteran did not want a representative and would proceed to adjudicate the appeal.  The 30 days have passed and no response has been received.  Therefore, the Board finds that there is no valid representative and will proceed without further delay.


FINDINGS OF FACT

1.  On December 5, 2012, the Veteran was taken to Baptist Medical Center - Beaches.

2.  The treatment the Veteran received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her life or health.

3.  On December 5, 2012, transporting the Veteran to a VA medical facility with an emergency room department was not feasible, and attempts to do so would not have been considered reasonable by a prudent layperson.

4.  On December 18, 2012, the Veteran was taken to the Mayo Clinic, Florida.  

5.  The preponderance of the competent and credible evidence of record does not show that the medical care provided the Veteran on December 18, 2012, at the Mayo Clinic, Florida was for treatment of a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The condition was not emergent.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement for unauthorized medical expenses incurred at Baptist Medical Center - Beaches on December 5, 2012, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-1008 (2013).

2.  The criteria for reimbursement for unauthorized medical expenses incurred at the Mayo Clinic, Florida on December 18, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The VCAA, with its expanded duties, is not applicable to cases involving unauthorized medical expenses claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), the United States Court of Appeals for Veterans Claims appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

In this case, the VA medical facility in question has explained the bases for denials of the claims, and afforded an opportunity to present information and evidence in support of the claims.  There is no indication that notice or development would aid the appellant in substantiating the claims for reimbursement.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (discussing how remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  VA has satisfied its duties to inform and assist the appellant at every stage of this case.





Legal criteria

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R.  
§§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the medical treatment rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see Veterans' Mental Health and Other Case Improvements Act of 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that her treatment satisfies all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  [Note: In 2012, these criteria were amended.  The following criterion was deleted:  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).]

Analysis

Entitlement to reimbursement for unauthorized medical expense incurred on December 5, 2012.

The Veteran is claiming entitlement to reimbursement for unauthorized medical expenses which were incurred at the Baptist Medical Center - Beaches facility on December 5, 2012.  

Initially, the Board observes that the only questions with regard to the above criteria are whether the Veteran was in need of emergency treatment, and whether VA facilities were feasibly available.  These were the only questions addressed by the VA medical center decision denying reimbursement of the medical expenses.  There is no indication in the claims file that the Veteran failed to satisfy any other requirement for reimbursement of medical expenses.  The Board will assume that the emergency room meets the requisite facility requirements, that the Veteran is responsible for the hospital charges, and that she has no other health insurance.  

The medical records document that the Veteran presented to the private emergency room on December 5, 2012 with complaints of chest pain which had its onset three weeks prior.  The course and duration of the symptoms was fluctuating in intensity.  The pain was reported as being an intensity of 4/10 at onset and a maximum of 10/10.  At the time of presenting, pain was reported as being 8/10.  The Veteran reported that she had prior treatment for chest pain with medication which initially helped but then the symptoms increased.  She denied, in pertinent part, shortness of breath.  Physical examination was conducted.  The diagnoses were pleuritic chest pain, chest wall pain and asthmatic bronchitis.  The Veteran was improved and stable on discharge.  The Veteran was direct to follow up with her primary physician the next day.  

In January 2013, the medical center denied the Veteran's claim.  It was determined that a VA facility was available.  

In a February 2013 statement, the Veteran reported that, on November 10, 2012, she sought treatment in an emergency room for extreme chest pain and difficulty breathing.  She was diagnosed with chest wall pain which she reported was a misdiagnosis.  On December 5, 2012, she was experiencing a very high level of pain in her chest and back and was having a very difficult time breathing so she sought emergency room care.  The appellant further reported that, while her claim was denied due to VA facilities being available, she denied that VA had emergency room facilities available in the Jacksonville, Florida area.  She also wrote that she was informed by her VA "Green Team" administrator that she should use local emergency room services if she should experience a medical incident which would require such care.  

In May 2013, the Veteran's father wrote that, on December 5, 2012, the Veteran was having great difficulty breathing and was experiencing severe chest pain.  At the time and considering the severity of the condition, the father did not feel it prudent, reasonable or rational to believe that the Veteran's condition was going to improve without emergent care.  He did not feel that a two hour road trip to Gainesville, Florida or Lake City, Florida was in the Veteran's best interests.  When presenting to the emergency room, the Veteran was admitted immediately, documenting that she was in significant medical distress.  The Veteran's father believed that the Veteran's symptoms were emergent in nature and his decision to take her to the emergency room was prudent in light of his limited medical knowledge and background.  

In a May 2013 statement, the Veteran wrote that the pertinent medical records were incorrect regarding her shortness of breath on December 5.  She wrote that she was continuously treated with an Albuterol Sulfate inhaler which is specifically to treat breathing disorders.  She indicated that Lake City, Florida was a 1.5 hour drive and that Gainesville, Florida was a 2 hour drive.  

The approximate distance from Jacksonville, Florida to Gainesville, Florida is 76 miles.  The approximate distance from Jacksonville, Florida to Lake City, Florida is 61 miles.  The Board is unable to determine from the evidence what the actual distance is from the Veteran's abode to either of these medical facilities.  

While the Baptist Medical Center emergency room records do not show any significant abnormalities were found upon clinical examination and testing, the question is whether it was reasonable that the Veteran reasonably believed that lack of immediate care for her symptoms would be life-threatening.  The Veteran is competent to give evidence on her symptoms, including having chest pain and shortness of breath.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The fact that the emergency room records document the Veteran denied having shortness of breath is mitigated by the Veteran being prescribed medication to treat shortness of breath.  The Board finds that the Veteran's denial of experiencing shortness of breath at the time treatment was rendered does not lessen the probative value of the Veteran's allegations that she was short of breath when seeking treatment.  The evidence is in relative equipoise regarding the shortness of breath.  Significantly, the emergency room records do document the Veteran's reports of pain in the chest being 8/10.  This documented report of very significant pain, when considered along with the Veteran's history of three weeks of chest symptoms which worsened and allegations of shortness of breath leads the Board to find that it is at least as likely as not the Veteran's symptoms were of such severity that it was reasonable for her to perceive them as life-threatening and that any delay in seeking medical attention would have been hazardous to the Veteran's life or health.  Furthermore, the Board finds that a VA emergency room was not feasibly available to treat the symptoms the Veteran was experiencing.  The Veteran has reported that the nearest VA facilities were 1.5 to 2 hours away and the Board's research indicates them to be approximately 61 and 76 miles away.  The Board finds that these are significant distances regardless of what measurement is used in light of the Veteran's symptoms of chest pain and shortness of breath.  The Board finds that a prudent lay person would determine that attempting to take a private car ride a minimum of one hour or more to get to a VA emergency room while experiencing chest pain and shortness of breath was not reasonable.  

In light of the above, the Board finds that all criteria for reimbursement of medical expenses incurred for emergency care under 38 U.S.C.A. § 1725 have been met.  Accordingly, the Veteran's claim for reimbursement for unauthorized medical expenses incurred on December 5, 2012 at Baptist Medical Center - Beaches is granted.  


Entitlement to reimbursement for unauthorized medical expense incurred at the Mayo Clinic, Florida on December 18, 2012.

The Veteran is claiming entitlement to reimbursement for unauthorized medical expenses which were incurred at the Mayo Clinic, Florida on December 18, 2012.  

The private medical records reveal that the Veteran presented to the emergency room on December 18, 2012 with psychiatric problems, depression and anxiety.  It was noted that the Veteran had served in the Navy and, upon returning home, had been intermittently withdrawn and tearful.  The Veteran's father felt that the symptoms had been worsening.  It was reported that the Veteran was not sleeping so she was brought to the emergency room for evaluation.  The Veteran denied hallucinations and suicidal and homicidal ideation.  It was written that the Veteran had an appointment with the Women's crisis center in the morning.  There were no prior suicide attempts, no firearms in the house and no acute medical complaints.  Psychiatric evaluation revealed the Veteran was tearful and depressed.  The diagnoses were depression and insomnia.  It was noted that there was a long discussion with the Veteran's father and she was not suicidal.  

In April 2013, the Veteran wrote that she had a severe posttraumatic stress related episode on December 18, 2012 that rendered her incapable of seeking medical attention on her own behalf.  Her father tried to help her but was unable to do so due to extreme emotional trauma, difficulty breathing and an inability to effectively communicate with the Veteran regarding what she was experiencing.  The Veteran's father's concern for her health and safety prompted him to call 911 and request medical assistance because the Veteran was unable to do so.  

In April 2013, the Veteran's father wrote that, on December 18, 2012, the Veteran had an episode of posttraumatic stress which caused him to call 911 for assistance.  The father wrote that the Veteran had become emotionally overwhelmed, was having difficulty breathing and was virtually incapable of speaking due to her distress.  She was unable to coherently convey to the father what she was experiencing.  Without any medical background, the father determined that the Veteran needed emergent medical care.  

In another statement dated in April 2013, the Veteran wrote the nearest VA facilities were Lake City (1.5 hours away) and Gainesville (2 hours away).  She reported that it would not be feasible for the Veteran's father to stabilize and control her during a 1.5 to 2 hour car drive.  Also the father had impaired night vision which would put the Veteran, her father and other drivers in grave danger.  She wrote that, during the episode in question, she had severe chest pain, radiating back pain, extreme difficulty breathing, a rapid heartbeat and uncontrolled emotional distress.  She indicated that, when the paramedics arrived, it took 30 minutes for them to be able to get verbal consent to transport the Veteran to the emergency room.  

The Board finds that reimbursement of the medical expenses incurred at the Mayo Clinic, Florida on December 18, 2012 is not warranted.  The Board finds that the condition for which the Veteran was treated was not of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran has alleged that she was experiencing severe chest pain, radiating back pain, extreme difficulty breathing and a rapid heartbeat at the time she was taken to the emergency room.  None of these symptoms were noted to be present when the Veteran was examined in the emergency room.  The presenting complaint was problems sleeping, depression and anxiety.  Significantly, the pertinent medical record specifically includes an annotation that the Veteran did not have any acute medical complaints at that time.  She presented in mild distress, was anxious and tearful.  Psychiatric evaluation noted the Veteran was depressed and tearful.  It was specifically noted that the Veteran's respirations were non-labored and there was no tenderness to the chest wall.  Cardiovascular examination resulted in a determination that the Veteran's heart rate was of regular rate and rhythm.  Examination of the musculoskeletal system resulted in a determination that no tenderness was present.  Other than a depressed mood and being tearful, no significant symptomatology was observed by the health care professionals at the time the Veteran presented to the emergency room.  

The Veteran is competent to give evidence on her symptoms, including having chest pain, difficulty breathing and a rapid heartbeat.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the credibility of the Veteran's allegations is separate from her competence.  In the current case, the Board places greater probative weight on the emergency room report prepared contemporaneously with the Veteran's presentation to the emergency room which is silent as to any evidence of shortness of breath, chest pain, radiating back pain or a rapid heartbeat.  There is absolutely no evidence in the medical records to support the presence of any of this symptomatology.  The Board finds it reasonable to assume that, if the Veteran had had chest pain and extreme difficulty breathing when seeking the treatment in question, she would have informed health care professionals about this symptomatology and there was would have been an annotation in the records documenting such allegations.  The total lack of any evidence of any of this symptomatology including in the section where the Veteran's self-reported medical history is recorded leads the Board to place no probative value on the Veteran's self-reported symptomatology she was experiencing at the time she sought the emergency room treatment.  There is no evidence that the Veteran was suicidal at the time of presenting.  In fact, this is denied.  As the only credible, competent symptomatology documented in the claims file at the time the Veteran presented to the emergency room was problems sleeping, being tearful and depressed, the Board finds that symptomatology the Veteran sought treatment for was not emergent.  The Board finds it clear that a prudent layperson would not have reasonably expected that a delay in seeking medical attention for this symptomatology would be hazardous in the Veteran's case.  
While the Board is sympathetic to the Veteran's arguments, it is bound by the criteria set forth above, and a review of all the potentially applicable laws and regulations does not reveal a provision under which payment or reimbursement of the medical expenses in question may be made by VA.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing, Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim of entitlement to reimbursement for unauthorized medical expense incurred at the Mayo Clinic, Florida on December 18, 2012, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to reimbursement for unauthorized medical expense incurred at Baptist Medical Center - Beaches on December 5, 2012, is granted subject to those provisions governing the payment of monetary benefits.

Entitlement to reimbursement for unauthorized medical expense incurred at the Mayo Clinic, Florida on December 18, 2012, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


